The premises, which belonged to the State, and were, by an act of the legislature, ordered to be sold, were on the 17th September, 1847, purchased by one Theron Green, the latter receiving from the surveyor-general a certificate of purchase. Green held the certificate until the 3d November, 1847, when he assigned to David L. Stanford all his right, title and interest in the certificate, and in the land and premises mentioned therein. Stanford went into possession, and erected a building, putting in the defendant as tenant. In August, 1855, Stanford mortgaged the premises to Erastus Corning, of Albany; which mortgage was foreclosed in October, 1857, and the premises bid in by Corning, under whom the defendant continued to hold as tenant.
On the 5th January, 1853, Stanford assigned his certificate of purchase to the plaintiff, the assignment on its face expressing that it was "to secure the payment of eight hundred and fifty dollars two years from this date." On the 11th September, 1857, the plaintiff paid up the balance due on the certificate, and took the title to himself by patent from the State.
Corning having foreclosed, and the defendant being in possession as his tenant, in December, 1857, the plaintiff brought this action of ejectment. The question is, can it be maintained?
If the court below were right in the conclusion that the plaintiff's title was a mere mortgage, although, in form, he held the legal title, ejectment could not be maintained, as the statute declares that "no action of ejectment shall be maintained, by a mortgagee or his assigns or representatives, for the recovery of the possession of the mortgaged premises." (2 R.S., p. 312, § 57.) This statute forbidding the action, as was held in Stewart v. Hutchins (13 Wend., 486), "embraces in terms every description of mortgage which could previously have been made the foundation of an action of ejectment." The question then recurs as to the nature of the plaintiff's title.
I think the Supreme Court decided correctly. The interest which the plaintiff had in the premises, was derived from *Page 403 
the assignment of Stanford to him in January, 1853. This assignment was, on its face, nothing but a mortgage. It is expressed in terms to be made to secure the payment of $850, with interest two years from its date, and a transfer of property as security, is, in equity, but a mortgage. A deed or conveyance, absolute on its face, if really only intended to secure a debt, is deemed, in equity and at law, a mortgage, though the defeasance is by parol. But here the instrument was not an absolute assignment of Stanford's whole interest. Being, then, an assignment by way of mortgage, as between the original parties and their representatives, the rule applies "once a mortgage, always a mortgage." Clark v. Henry (2 Cowen., 327). The character and quality of a mortgage, and the right of redemption, as an inseparable incident, continued. This right of redemption is favored in equity, and the policy of our system of jurisprudence forbids the barring of it, except by the regular methods prescribed by law. Stanford and his assigns had this right, and could only be divested of it by a foreclosure. The fact that the plaintiff advanced the unpaid purchase-money, and took the title by patent from the State, in virtue of his right as mortgagee of Stanford's interest, did not alter the relation or rights of the parties. Holding in form the legal title under the patent, placed him in no other or different relation, or in a position more defiant of equities, than in any case where the mortgagor conveys the absolute title in form, but in substance as the mere security for a debt. The equity of redemption of Stanford and his assigns, still clung to the plaintiff's title. It cannot be doubted, that after the patent had been procured, Stanford, upon tendering to the plaintiff the amount to secure which the contract was assigned, and the amount due on it which the plaintiff paid to the State, with interest on those sums, could have compelled the latter to convey to him the premises described in the contract or certificate.
But Stanford, who was in possession when he assigned to the plaintiff and at the time of default of payment, instead of redeeming, mortgaged to Corning, as if he held in fee. Corning foreclosed his mortgage, Stanford transferred to him *Page 404 
the possession of the premises, and the defendant Walker attorned to him as tenant. This conveyance of the premises to Corning by Stanford (although by way of regular mortgage and foreclosure) transferred with the possession at least all Stanford's equities of redemption. The right of redeeming from the plaintiff, which was before in Stanford, was then in Corning; and had the plaintiff then filed his bill against the defendant, Corning would have had the right to answer; and either contest the honesty of the loan, or tender the money and redeem. But he was not bound to move until the plaintiff proceeded to foreclose in the regular way; nor could Stanford, after conveying to him all his rights, by any consent or collusion with the plaintiff, effect the ends of foreclosure, in some summary way as against him.
The case turns wholly upon the construction of the instrument of July, 1853. If that was a mere mortgage of Stanford's interest, (which I think it was), and not a conditional sale of the certificate, and of his interest in the land therein described, as the plaintiff's counsel claims it to be, I do not understand it to be seriously contended that it lost (as between the original parties and their representatives) its character as a mortgage by any subsequent action of the mortgagee. Being a mortgage, the plaintiff could not recover in ejectment, for the statute forbade it.
I think the judgment should be affirmed.
All concur except DENIO, Ch. J., who dissented.
Judgment affirmed. *Page 405